DETAILED ACTION
This communication is responsive to Applicant’s response filed May 4, 2022. Applicant’s amendments and remarks have been carefully considered.
Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite because it is not clear as to what are being claimed. Specifically, it is not clear as to which parts of the structure of the present invention correspond to the instant claimed “first location”, “first elevation”, “second location”, “second elevation”, “the first elevation less than the second elevation”, “linear portion where the arc is a first distance from the suspension device”, “the linear portion is a second distance, greater than the first distance”, and “the first projection extending a distance”. Furthermore, the wordings in instant claim 14, such as “the first end and the second end the arc” (line 7) and “the first end or the second end the arc” (lines 9-10)”, are not clear as to what they mean; and line 15, the expression “the support structure”, line 16, the expressions “the mid-section” and “the first projection” lack antecedent basis.
Claims 15-16 are also indefinite because they depend from an indefinite base claim.
Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over British reference (GB 107,636) in view of Austin (US 1,902,009).
The GB reference discloses a system readable as a line bypass system (e.g. Fig. 5, which is considered to obviously include features similar to that shown in Figs. 1-3 or at least it would have been obvious to one of ordinary skill in the art to include features similar to those of Figs. 1-3 for performing similar expected functions and achieving similar expected advantages thereof). The line bypass system in the GB reference includes structure A defining first and second support portions (front and back sides) with the first support portion (front side) including a first opening, a first guide device B (left side of Fig. 5) defining a second opening, and a first connecting structure (left side) in the form of bolt H configured to pass through the first and second openings, wherein the first guide device B defines a first channel that receives rope/wire G or the like and extends a distance in a direction substantially parallel to a direction along which the first guide wire extends. 
Austin discloses a line system comprising a support structure including first and second support portions 14, 13, and attachment structure 11 on support portions 14 and having a configuration operable for attachment to a suspension device such that the support structure is supported below the suspension device. 
In view of Austin, it would have been obvious to one of ordinary skill in the art to alternatively include an attachment structure on the first support portion of the structure of the GB reference, in a manner similar to that taught by Austin, to provide more flexible mounting options, such as supporting the support structure of the GB reference by hanging it at a desired elevation when needed. The structure of the GB reference, as modified, is considered to include the features of instant claim 1, wherein the attachment structure, the first support portion, and the first guide device are arranged and operable as claimed.
Regarding instant claim 2, the embodiment of Fig. 5 of the GB reference is considered to obviously include structural details similar to that shown Figs. 1-3 of the GB reference, wherein first connecting structure H has a dimension greater than a dimension of the second opening of first guide device B.
Regarding instant claim 3, first connecting structure H in the GB reference is a threaded connection (see Fig. 3).
Regarding instant claim 4, consider the structure shown in Fig. 5 in the GB reference, wherein there are first and second guide devices B and first and second connecting structures H arranged on left and right sides of the first support portion.
Regarding instant claim 5, consider Fig. 3 in the GB reference, wherein structure A includes two spaced apart front and back side parts that sandwich first and second guide devices B there-in-between, and wherein these front and back side parts are readable as first and second support portions respectively, with the second support portion defining a fifth opening for allowing a first connecting structure H to connect the first and second support portions together.
Regarding instant claim 6, the first and second support portions of structure A in the GB reference define an opening capable to movably receive first guide device B.
Claims 7-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quesnel (US 6,135,398).
Quesnel discloses a system for cable 28 and operable as a line bypass system (see the examiner’s annotated Fig. 1 of Quesnel) comprising a first support structure defining first and second channels, a second support structure defining third and fourth channels, a third support structure between the first and second support structures, a first interface located between the first and third support structures and a second interface located between the second support structure and the third support structure.  Regarding the instant claimed guide wire, note that the structure of Quesnel includes cable 28, wherein it would have been obvious to one of ordinary skill in the art to use the structure of Quesnel with any other known wire/cable for performing similar expected function thereof, such as securing/supporting the wire/cable. The structure of Quesnel is considered to include the combination of features defined in instant claim 7, wherein the cable/wire in the structure of Quesnel is considered corresponding and equivalent to the instant claimed guide wire having first and second wire portions each with first and second sections received in the line bypass system as claimed.

    PNG
    media_image1.png
    464
    825
    media_image1.png
    Greyscale

Regarding instant claim 8, consider the Examiner’s annotated Fig. 1 of Quesnel above, wherein the third and fourth channels are flaring out in different directions that are non-parallel as claimed. 
Regarding instant claims 9 and 10, wire/cable 28 in the structure of Quesnel is considered to include first and second wire portions with each including first and second sections, wherein the first and second sections of the first and second wire portions are readable as being contiguous to the respective ones of the first and second wire portions as claimed. 
Regarding instant claim 11, consider Fig. 1 of Quesnel above, wherein the first and second channels are on the first and second side of the first support structure as claimed.
Regarding instant claim 12, consider Fig. 1 of Quesnel above, wherein first support structure is considered to also include an inner part formed by flared parts 39, 41 forming a fifth channel therein for accommodating wire 28, wherein at least part of wire 28 is readable as a shield wire. 
Claims 7 and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pisczak (US 2003/0122040).
Pisczak (Fig. 1, 3) shows system for cable 12 and operable as a line bypass system comprising a first support structure (at the first end) defining first and second channels, a second support structure (at the second end) defining third and fourth channels, a middle third support structure located between the first and second support structures, a first interface located between the first and third support structures and a second interface located between the second support structure and the third support structure (see the examiner’s annotated Fig. 1 of Pisczak).  Regarding the instant claimed guide wire, note that the structure of Pisczak includes cable 12, wherein it would have been obvious to one of ordinary skill in the art to use the structure of Pisczak with any other known wire/cable for performing similar expected securing/supporting function thereof. The structure of Pisczak is considered to include the combination of features defined in instant claim 7, wherein cable/wire 12 is considered to be corresponding and equivalent to the instant claimed guide wire having first and second wire portions each with first and second sections received in the line bypass system as claimed.

    PNG
    media_image2.png
    437
    852
    media_image2.png
    Greyscale


Regarding instant claim 12, consider Fig. 3 of Pisczak, wherein the fifth channel is considered as being formed by combining the first and second channels of the first support structure together into a round channel receiving a shield wire, which is a part of wire 12.
Regarding instant claim 13, consider the bottom fin shown in Fig. 1 of Pisczak above, which is operable as claimed.
Claim(s) 14-16 (as best can be treated) is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schlein (US 3,397,857).
Schlein discloses a system that is readable as a line bypass system comprising attachment structure 14, suspension device 12, first guide device 20, first and second arc shaped channels 30 on the first and second opposing sides of guide device 20, wherein the first and second arc shaped channels 30 are configured and arranged in a manner that is readable as vaguely claimed, wherein different parts and different points of the shaped channels are readable as defining different elevations and linear portions configured as vaguely recited in instant claim 14. 
Regarding instant claim 15, the structure of Schlein has first and second channels 30 located on first and second sides of first guide device 20.
Regarding instant claim 16, consider Fig. 3 of Schlein, wherein first and second channels 30 taper into each other and operable as claimed. 
Claims 17 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over British reference (GB 107,636).
The GB reference discloses a system readable as a line bypass system (e.g. Fig. 5, which is considered to obviously include features similar to that shown in Figs. 1-3 or at least it would have been obvious to one of ordinary skill in the art to include features similar to those of Figs. 1-3 for performing similar expected functions and achieving similar expected advantages thereof). The line bypass system of the GB reference comprising support structure A including a mid-section, a first flange, a second flange, and first and second projections C extending from the first and second flanges (see the examiner’s annotated Fig. 5 of the GB reference provided below), wherein first and second openings are defined between the mid-section and first and second projections C and operable to receive first and second  guide wires, respectively, and wherein the first and second guide wires extend away from the support structure in directions define by lines drawn from the mid-section to the first and second flanges, respectively, see for example a guide wire shown Fig. 2 of the GB reference.

    PNG
    media_image3.png
    288
    509
    media_image3.png
    Greyscale

	Regarding instant claim 19, consider Fig. 5 of the GB reference, wherein the first flange axis is readable as not being parallel to the second flange axis because the first and second flange axes are located on the same longitudinal line such that they are not “being an equal distance apart everywhere” as defined in TheFreeDictionary.com (https://www.thefreedictionary.com/parallel).
	Regarding instant claim 20, consider also Fig. 3 of the structure the GB reference, wherein support structure A has two parts that sandwich first and second guide devices B in the middle, wherein one of the two parts is considered to include the first and second flanges, and the other one of the two parts is considered to include third and fourth flanges, arranged as claimed.
Claim 18  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over British reference (GB 107,636) in view of Austin (US 1,902,009).
The GB reference is applied above.
Austin discloses a line system comprising a support structure including first and second support portions 13, 14, wherein first support portion 14 includes attachment structure 11 that has a configuration operable for attachment to a suspension device such that the support structure is supported below the suspension device. 
In view of Austin, it would have been obvious to one of ordinary skill in the art to alternatively include an attachment structure on the first support portion of the structure of the GB reference, in a manner similar to that taught by Austin, to facilitate supporting the support structure of the GB reference at a desired elevation when needed. The structure of the GB reference, as modified, is considered to include the features of instant claim 18.
Applicant’s arguments have been considered, but are not persuasive in view of the new grounds of rejection set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617